Exhibit 10.1

AMENDMENT NO. 1 TO THE PROFESSIONAL BUSINESS MANAGEMENT AGREEMENT

This Amendment No. 1 to the Professional Business Management Agreement (the
“Amendment”) is made and entered into effective as of March 1, 2008, by and
between EyeMasters, Inc., a Delaware corporation, doing business as Vision works
(the “Professional Business Manager”), and Mark Lynn O.D. & Associates, P.C., a
Georgia professional corporation (the “Practice”).

R E C I T A L S

WHEREAS, the Practice and the Professional Business Manager entered into that
certain Professional Business Management Agreement, dated July 2, 2006 (the
“Management Agreement”), pursuant to which the Professional Business Manager
provides the Practice with certain management services as are necessary and
appropriate for the day-to-day administration of the non-optometric aspects of
the Practice’s professional eye care practice located adjacent to optical retail
stores operating under the name “Visionworks,” in Georgia; and

WHEREAS, the Practice and the Professional Business Manager desire to amend the
Management Agreement to provide that the persons providing dispensing services
will be employed by the Practice;

NOW, THEREFORE, for and in consideration of the mutual agreements, terms,
covenants and conditions contained herein and other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties agree as follows:

1. Section 4.3(b) of the Management Agreement shall be amended in its entirety
to read as follows:

“(b) The Parties acknowledge that the Professional Business Manager is engaged
in the business of dispensing optical goods at the optical retail stores
adjacent to the Practice Locations. The Practice agrees to provide dispensing
services to the Professional Business Manager at such optical retail stores in
accordance with Addendum A attached hereto. Accordingly, the Practice shall
employ Licensed Dispensing Opticians and unlicensed dispensing opticians (the
“Dispensing Technicians”) who shall provide services exclusively to the Practice
in order for the Practice to fulfill its obligations under Addendum A in
dispensing optical retail goods to the Professional Business Manager’s customers
at such locations. The Practice shall be responsible for the hiring,
compensation, supervision, evaluation, and termination of all Licensed
Dispensing Opticians and Dispensing Technicians at the Practice Locations. At
the request of the Practice, Professional Business Manager shall be available to
consult with and assist the Practice respecting such matters. The Practice shall
be responsible for the payment of such Licensed Dispensing Opticians and
Dispensing Technicians’ salaries and wages, payroll taxes, benefits, and all
other taxes and charges now or hereafter applicable to them. The Practice shall
provide direct supervisory services, through its employed Professionals and
Licensed Dispensing Opticians, to the Dispensing Technicians at these locations
operated by the Professional Business Manager. The supervisory services shall
include training, consulting and supervising the Dispensing Technicians who
provide optical dispensing services to customers of the Professional Business
Manager. Such employed Professionals shall supervise and remain available to the
Dispensing Technician during the regular business hours in which the
Professional Business Manager conducts its business; provided, however, in



--------------------------------------------------------------------------------

no event shall such supervisory services interfere or conflict with the eye
examinations and care of the Practice’s patients. During such periods, the
Professionals will observe the Dispensing Technicians in their activities and
provide corrective supervisory services whenever the Professionals deem it
appropriate. The Professional Business Manager shall reimburse the Practice for
its costs and expenses of employing the Licensed Dispensing Opticians and
Dispensing Technicians.”

2. This Amendment may be executed in two or more counterparts, all of which
taken together shall constitute one instrument.

3. Except as otherwise expressly set forth in this Amendment the Management
Agreement shall remain in full force and effect and the parties hereto shall be
bound by the terms and conditions thereof, as herein amended.

IN WITNESS WHEREOF, the Practice and Professional Business Manager have caused
this Amendment to be executed by their duly authorized representatives,
effective as of the day and year first above written.

 

MARK LYNN, O.D. & ASSOCIATES, P.C.

“The Practice”

By:  

/s/ Mark E. Lynn, O.D. President

  Mark E. Lynn, O.D., President

EYEMASTER, INC. doing business as Visionworks

“Professional Business Manager”

By:  

LOGO [g94638sig_page2.jpg]

Title:   PRESIDENT/ COO



--------------------------------------------------------------------------------

ADDENDUM A

AGREEMENT TO PROVIDE OPTICINARY SERVICES

This Agreement to Provide Opticinary Services (the “Agreement”) dated effective
this 1st day of March, 2008 by and between Mark Lynn O.D. & Associates, P.C., a
Georgia professional corporation (the “Practice”), and EyeMasters, Inc., a
Delaware corporation, doing business as Visionworks, the (“Company”).

W I T N E S S E T H

WHEREAS, the Company owns and operates various locations identified on Exhibit A
attached hereto (the “Locations”) at which it sells certain optical retail
goods;

WHEREAS, the Practice is a professional corporation which employs duly licensed
optometrists who provide optometric services in offices which are located in
Georgia within or adjacent to the premises of the Company’s Locations (the
“Professionals”); .

WHEREAS, the Practice desires to provide, and the Company desires to retain the
Practice to provide, through the Practice’s employed Professionals, Licensed
Dispensing Opticians and supervised unlicensed dispensing opticians (“Dispensing
Technicians”) certain opticinary services to assist in dispensing Company’s
optical retail goods to customers.

NOW THEREFORE, the parties hereto agree as follows:

1. Engagement. The Company hereby engages the Practice to provide opticinary
services, through the Practices employed Professionals, Licensed Dispensing
Opticians, and supervised Dispensing Technicians at the Locations.

2. Opticinary Services. The opticinary services shall include preparing,
fitting, and dispensing prescription lenses, spectacles, eyeglasses, contact
lenses, or any other type of vision-correcting optical device to the intended
user. Such opticinary services shall be provided (i) directly by a Professional,
(ii) directly by a Licensed Dispensing Optician, or (iii) by a Dispensing
Technician supervised by a Professional or Licensed Dispensing Opticians, all of
whom shall be directly employed by, and work exclusively for, the Practice.
Supervision of a Dispensing Technicians shall include training, consulting and
supervising the Dispensing Technicians who provide optical dispensing services
to customers of the Locations. Professionals and Licensed Dispensing Opticians
providing the supervision shall supervise and remain available to the Dispensing
Technicians during the regular business hours in which the Practice conducts its
business and at all times that optical dispensing is taking place within the
Locations; provided, however, in no event shall such supervision interfere or
conflict with the eye examinations and care of the Practice’s patients. The
Professionals and Licensed Dispensing Opticians will observe the Dispensing
Technicians in their activities and provide corrective opticinary services
Whenever the Professionals deem it appropriate.

3. Employees of the Practice. The Practice shall be responsible for the hiring,
compensation, supervesion, evaluation, and termination of all Licensed
Dispensing Opticians and Dispensing Technicians at the Practice Locations. At
the request of the Practice, Professional Business Manager shall be available to
consult with and assist the Practice respecting such matters. The Practice shall
be responsible for the payment of such Licensed Dispensing Opticians and
Dispensing Technicians’ salaries and wages, payroll taxes, benefits, and all
other taxes and charges now or hereafter applicable to them. As employees of the
Practice, and only the Practice, the Professionals, Licensed Dispensing
Opticians and supervised Dispensing



--------------------------------------------------------------------------------

Technicians providing the opticinary services contemplated herein shall at all
times remain under the direct control of the Practice. Such Professionals,
Licensed Dispensing Opticians and supervised Dispensing Technicians shall be
compensated directly by the Practice for their services provided to the
Practice. The Company and the Practice agree that the Practice shall retain
absolute authority to direct the opticinary, optometric, professional, and
ethical aspects of its opticinary, optometric and/or therapeutic optometric
practice. The Practice shall be solely responsible for and shall comply with all
state and federal laws applicable to Practice pertaining to employment taxes,
income tax withholding, unemployment compensation contributions, and other
employment related matters regarding its Professionals, Licensed Dispensing
Opticians and supervised Dispensing Technicians.

4. Status of Independent Contractor. By providing opticinary services to the
Company, the Practice is neither an employee nor an agent of the Company, but is
merely an independent contractor providing services provided for herein. The
Company and the Practice and their respective members or shareholders are not,
and shall not be deemed to be by virtue of this Agreement, joint ventures,
partners, employees or agents of each other (except as expressly provided in
this Agreement). Except as may be expressly provided herein, the Practice shall
not have any authority to bind the Company without the Company’s express written
consent; and then only to the extent of the authority conferred by such express
written consent. The Practice is an independent contractor, and Practice shall
remain professionally and economically independent of the Company.

5. Term. The term of this Agreement will be for an initial period of ten
(10) years after the effective date, and shall be automatically renewed for
successive five (5) year periods thereafter, provided that neither the Company
nor the Practice shall have given desire not to renew this Agreement at least
sixty (60) days before the end of the initial term or any renewal term, or
unless otherwise terminated as herein provided. Notwithstanding any provision to
the contrary, the rights and obligations of the parties with respect to any
store location shall terminate upon the termination of the underlying lease or
sublease pursuant to which the Practice operates its practice at such location.
Notwithstanding the foregoing, this Agreement shall terminate upon the
termination or expiration of the Professional Business Management Agreement, of
even date herewith (the “Management Agreement”), entered into between the
parties. Further, the Company may terminate this Agreement upon 30 days prior
written notice.

6. Notice. Any notice or other communication by either party to the other shall
be in writing and shall be deemed to have been given, if either delivered,
personally by overnight mail service, or by registered or certified mail,
postage prepaid, addressed as follows:

 

To Practice:    Mark Lynn O.D. & Associates, PC    Visionworks    Gwinnett Place
Mall    2100 Pleasant Hill Road, Space H10-1    Duluth Georgia 30096   
Attention: Mark E. Lynn, O.D. with a copy:    Mr. Bruce I. Crabtree, III   
Smith, Gambrell & Russell, LLP    1230 Peachtree Street, N.E., Suite 3100   
Atlanta, GA 30309-3592 To Company:    EyeMasters, Inc. d/b/a Visionworks   
11103 West Avenue    San Antonio, Texas 78213    Attention: Chief Financial
Ofiicer

 

2



--------------------------------------------------------------------------------

with a copy to:    Cox Smith Matthews Incorporated    112 E. Pecan, Suite 1800
   San Antonio, Texas 78205    Attention: J. Daniel Harkins or Steven A. Elder

7. Modifications and Amendments. This Agreement cannot be changed or modified
except by another agreement in writing executed by other parties.

8. Confidentiality. The Practice agrees to maintain the confidentiality of the
terms and conditions of this Agreement. The Practice shall not distribute this
Agreement to any third parties unless required by law or by contractual
requirements.

9. Governing Law. This Agreement shall be deemed to have made and shall be
construed and interpreted in accordance with the laws of the State of Georgia.

10. Miscellaneous. This Agreement shall be binding upon and shall inure to the
benefit of the parties and to their respective successors and assigns. Nothing
contained in this Agreement shall be construed to permit the assignment by
either party of any rights or obligations hereunder, and such assigment is
expressly prohibited without the prior written consent of the Company.

11. Arbitration. Any and every dispute of any nature whatsoever that may arise
between the parties, whether sounding in contract, statute, tort, fraud,
misrepresentation, discrimination or any other legal theory, including, but not
limited to, disputes relating to or involving the construction, performance or
breach of this Agreement or any other agreement between the parties, whether
entered into prior to, on, or subsequent to the date of this Agreement, or those
arising under any federal, state or local law, regulation or ordinance, shall be
determined by binding arbitration in accordance with Section 8.7 of the
Management Agreement, which is incorporated herein by reference.

In witness whereof the parties have executed this Agreement effective as of the
date first above written.

 

EYEMASTERS, INC. D/B/A VISIONWORKS

By:  

/s/ James J. Denny

Name:   JAMES J. DENNY Title:   PRESIDENT/CEO MARK LYNN, O.D. & ASSOCIATES, P.C.
By:  

/s/ Mark Lynn, O.D., President

  Mark Lynn, O.D., President

 

3



--------------------------------------------------------------------------------

EXHIBIT A

PRACTICE LOCATIONS

 

#470-The Mall at Stonecrest
2929 Turner Hill Road, Space #225
Lithonia, GA 30038

   #477-Perimeter Mall
    4400 Ashford Dunwoody Road
    Atlanta, GA 30346

#471-NorthlakeMall
2011 Northlake Mall
Atlanta, GA 30345

   #478-Mall of Georgia
    3333 Buford Drive, Suite #1030
    Buford, GA30519

#472-Gwinnett Place Mall
2100 Pleasant Hill Road, Space H 10-1
Duluth, GA 30096

  

#479-Arbor Place
    1550 Arbor Place Mall

    Douglasville, GA 30135

#473-Town Center at Cobb
400 Barrett Parkway, Suite #158
Kennesaw, GA 30144

   #480-John’s Creek Village
    11720 Medlock Bridge Road, #140
    Duluth, GA 30097

#474-Cumberland Mall
1245 Cumberland Mall
Atlanta, GA 30339

  

#481-Fayette Pavilion
    165 Pavilion Parkway

    Fayetteville, GA 30214

#475-Southlake Mall
2402 Southlake Mall
Morrow, GA 30260

  

#482-Presidential Markets

    1905 Scenic Highway, #1130
    Snellville, GA 30078

#476-Northpoint Mall
1000 North Point Circle Space #1014
Alpharetta, GA 30022

   #486 Henry Town Center Shopping Center
    1862 Jonesboro Road
    McDonough, GA 30253